Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 1 of 10

EXHIBIT S
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 2 of 10
-~ -_

PACIFIC GAS AND ELECTRIC COMPANY

PUBLIC SAFETY POWER SHUTOFF
POLICIES AND PROCEDURES

 

SEPTEMBER 2018

Together, Building
a Better California

"

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.

 
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 3 of 10

a, -

SEPTEMBER 2018

PACIFIC GAS AND ELECTRIC COMPANY
PUBLIC SAFETY POWER SHUTOFF
POLICIES AND PROCEDURES

The following is a description of Pacific Gas and Electric Company's (PG&E) policies
and procedures related to proactively turning off power for safety - and later
restoring power - when necessary due to extreme weather and wildfire danger.
This is often called proactive de-energization and restoration in the industry; PG&E
is calling this Public Safety Power Shutoff.

 

Extreme weather events driven by climate change are causing unprecedented
and unanticipated wildfires. Years of drought, extreme heat and 129 million dead
trees have created a “new normal’ for our state, and we must continue to adapt to
meet these challenges. PG&E’s Community Wildfire Safety Program implements
additional precautionary measures intended to reduce wildfire threats. It includes:

A: fda,
v Ce

 

 

WILDFIRE PREVENTION NEW AND ENHANCED LONGER-TERM ELECTRIC
AND EMERGENCY RESPONSE SAFETY MEASURES SYSTEM HARDENING
SS ed
e Monitoring wildfire e Doing enhanced e Investing in stronger,

risks in real time from
our new Wildfire Safety
Operations Center

e Expanding our network
of PG&E weather
stations to enhance
weather forecasting
and modeling

vegetation management
in high fire-threat areas

Disabling automatic
reclosing of circuit
breakers and reclosers

Refining and executing
protocols to temporarily
turn off electric power
for safety when extreme
fire danger conditions
are occurring

coated power lines

Replacing some wood
poles with non-wood
poles in the coming
years

Working with
communities to develop
resilience zones

Public Safety Power Shutoff is one component of the Community Wildfire Safety

Program. PG&E has created a set of procedures for:

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.

Monitoring fire danger conditions
Determining what combination of conditions necessitates turning off lines

for safety
Identifying high fire-risk locations
Notifying customers, municipalities, agencies and critical facilities
Restoring power as quickly as possible once it is safe to do so

 
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 4 of 10

1 MONITORING FOR EXTREME
FIRE DANGER CONDITIONS

PG&E established a Wildfire
Safety Operations Center

to monitor potential fire
threats across our service
area in real time and
coordinate prevention and
response efforts.

i 24-HOUR STAFFING
The Wildfire Safety Operations

Center is staffed 24 hours a day,
primarily during wildfire season, and @ REAL-TIME MONITORING

 

operational other times of the year, The center provides real-time monitoring of
depending on conditions. conditions from on-the-ground field teams,

. PG&E weather stations and live video feeds, as
@ HIGHLY-QUALIFIED TEAM well as databases, emergency alert systems and
The onsite team is composed social media from agencies such as CAL FIRE,
of highly-qualified individuals ‘National Weather Service, National Oceanic and
knowledgeable in electric operations, Atmospheric Association (NOAA], Caltrans, the
fire safety, meteorology and other Bay Area Regional Air Quality Control Board and

areas. local public safety authorities.
an
a
=

To further advance our weather
forecasting capabilities, PG&E is
expanding its network of weather
stations to monitor and forecast
weather conditions and better
predict where extreme wildfire
danger could occur so we can
respond quickly and appropriately
to keep our customers safe.

   

e Data collected by these stations is streamed in real time and is available to state and local
agencies and the public through online sources such as the National Weather Service and
MesoWest.

e With these new weather stations, PG&E is able to capture additional data related to
temperature, wind speeds and humidity levels to provide improved awareness of current fire
danger conditions.

e PG&E's meteorologists feed information to the Wildfire Safety Operations Center team to
review data and determine any needed action to help reduce wildfire risks, such as a Public
Safety Power Shutoff.

Following the 2077 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 5 of 10

2 CRITERIA FOR DETERMINING
PUBLIC SAFETY POWER SHUTOFF

PG&E's Wildfire Safety Operations Center team will monitor conditions
across our system and evaluate whether to temporarily turn off
electric power lines, in the interest of public safety.

A Public Safety Power Shutoff will only be done as a last resort during the most
extreme fire danger conditions. Importantly, no single factor will drive a Public Safety
Power Shutoff. PG&E will take a combination of many criteria into consideration,
including:

@ “Extreme” fire danger threat Level, as classified by the National Fire Danger Rating System
A Red Flag Warning declared by the National Weather Service

Low humidity levels, generally 20 percent and below

Sustained winds above approx. 25 mph and wind gusts in excess of approx. 45 mph
Site-specific conditions such as temperature, terrain and local climate

Critically dry vegetation that could serve as fuel for a wildfire

On-the-ground, real-time observations from PG&E field crews

We anticipate that a Public Safety Power Shutoff could occur 1-2 times a year in our
service area, although it is impossible to predict future weather conditions in the
“new normal” of climate-driven extreme weather events.

 

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 6 of 10
aaa, —_

| 3 | IDENTIFICATION OF

HIGH FIRE-RISK LOCATIONS

To determine which communities have a high fire-risk, PG&E is using
the California Public Utility Commission's (CPUC) High Fire-Threat
District Map, developed in coordination with CAL FIRE and based on
input from electric utilities, communications infrastructure providers

and local public safety agencies.

 

 

 

Fire-Threat Areas
Tier 2 - Elevated
‘les Tier 3 - Extreme

,

 

 

 
   

 

The map was adopted in
— January 2018 and is available
+ onthe CPUC’s website at
cpuc.ca.gov/FireThreatMaps.
Source: California Public Utilities Commission [CPUC]

4

 

The map identifies areas that
are at extreme risk (Tier 3]
and elevated risk (Tier 2) of
wildfire.

The most likely electric

lines to be considered for
shutting off for safety will be
those that run through areas
designated Tier 3.

If we need to turn off an
electric line during extreme
fire danger conditions, homes
and businesses served by
that line would be affected.

The specific area and number
of affected customers will
depend on conditions and
which circuits PG&E needs to
turn off for public safety.

 

and find out if their home or business is served by an electric line

Cc) Customers can visit pge.com/wildfiresafety to enter their address

that may be turned off during high wildfire threats.

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 7 of 10

4 | NOTIFICATION OF PUBLIC
SAFETY POWER SHUTOFF

In the event we need to temporarily turn off power for safety, we
would advise public safety authorities, first responders and local

municipalities.
Extreme weather threats can change quickly. When and where possible, we would

provide customers with notice between one hour to 48 hours in advance of turning
off the power. We will also provide updates until power is restored.

TIMING OF NOTIFICATIONS (when possible]

~48 HOURS ~24HOURS ~1HOUR DURING ONCE

before power beforepower beforepower THE PUBLIC POWER
is turned off is turned off is turned off SAFETY HAS BEEN

OUTAGE RESTORED

& HOW WE’LL NOTIFY CUSTOMERS
| We will attempt to reach customers through calls, texts and emails using

 

the contact information we have on file. We will also use social media
channels and keep local news and radio outlets informed and updated.

@ NOTICE TO CUSTOMERS

Our goal, dependent on weather and other factors, is to send customer alerts at 48
hours, again at 24 hours and again just prior to shutting off power, when and where

possible.

e¢ We are asking customers who live in or near high fire-threat areas to go online to
pge.com/mywildfirealerts to be sure we have their updated contact information. We will use
this information to reach out to them by phone, text and email in advance of a Public Safety
Power Shutoff, if conditions allow, and throughout the event until power is restored.

* In addition to notifying customers directly, we will provide outage updates and information
through social media, local news, radio and the pge.com website.

e Public Safety Power Shutoff events may be cancelled if weather conditions improve. In that
event, we would notify customers that weather conditions have improved in their area, and
we are not planning to turn off their electricity for safety.

¢ Weare also encouraging customers to visit pge.com/wildfiresafety for tips to prepare an
emergency preparedness plan for their home or business.

e Note, there is no advance notice when we need to turn off power at the request of CAL FIRE

or a local agency due to an active wildfire or other emergency response situation.

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 8 of 10

@ Notice To STATE, COUNTIES AND CITIES

If possible based on conditions, we would provide notice to cities, counties and
emergency response partners in advance of notifying customers about a potential
Public Safety Power Shutoff.

* We would reach out via phone to our government and agency contacts with notice that we are
monitoring conditions and that extreme fire danger conditions may cause power outages or
require us to shut off power for safety in the coming days.

e For cities, counties and local agencies, we will use a platform which can send the same
message to a list of contacts through multiple channels including phone, text and email.

e We would provide city, county and agency officials with the content of our customer alerts, so
they can be shared on channels such as Nixle, Nextdoor and Reverse 911.

© NOTICE TO CRITICAL CUSTOMERS

PG&E has identified and is doing direct outreach to customers who provide critical
services, such as hospitals, fire stations, water agencies and telecommunications
providers.

e We want to be sure they know we may need to turn off power for safety during extreme
weather conditions so they can take steps to prepare, such as securing backup generation.

e We are also asking these customers to confirm that we have their correct contact information
so we can provide early warning notification, when and where possible depending on
conditions.

® NOTICE TO MEDICAL BASELINE CUSTOMERS

We are conducting additional outreach to customers who are enrolled in PG&E's
Medical Baseline program.

e Weare asking customers to please evaluate the safety of their situation and consider if there
is a friend or family member they can stay with during an outage.

e If the customer has a backup generator, we encourage them to do a safety check and make
sure they have enough fuel to last for a few days. More generator safety tips can be found at
pge.com/generatorsafety.

e Customers should keep emergency numbers on hand, and are encouraged to check with
local authorities regarding resources that may be available.

e We advise all customers to call 911 immediately if a family member experiences a medical
emergency.

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 9 of 10
a as,

Ie | RESTORATION
OF POWER

After the extreme weather has passed and it is safe to do so, our crews
will work to inspect the lines and safely restore power to customers.

If the extreme weather occurs overnight, inspections would take place
during daylight hours.

We would make every effort

to restore power within 24
hours. However, depending

on conditions or if any repairs
are needed, outages (weather
event plus restoration time)
could last between 2 to 5 days.

For planning purposes, we
suggest customers served by
lines that run through high
fire-threat areas prepare for
multiple-day outages.

 

 

 

MORE INFORMATION | For more information about PG&E's

Community Wildfire Safety Program, please visit pge.com/wildfiresafety.
Customers can update their contact information for wildfire safety alerts at
pge.com/mywildfirealerts.

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
Case 3:14-cr-00175-WHA Document 1006-19 Filed 02/06/19 Page 10 of 10
aa,

A 2 i = N D iX | PUBLIC SAFETY POWER
SHUTOFF SUMMARY

We are reaching out to our customers who are Served by electric lines that run through

high fire-threat areas to let them know that, if extreme fire danger conditions occur, it may

be necessary for us to temporarily turn off power to their neighborhood or community
for safety.

MONITOR

PG&E continually monitors for extreme weather threats and high fire danger.

 

We will consider several factors before shutting off power. f

Weather Forecast Observations
Periods of increased risk are identified by On-the-ground, real-time observations
wind speed, humidity and temperature. are made,
Fuel Conditions 884 Notice
®& Conditions such as dry vegetation are _ & Inform CAL FIRE, Cal OES* and local agencies of
factored in. conditions and potential Public Safety Power Shutoff.

*California Governor's Office of Emergency Services

y INFORM

lf we need to turn off power, we will attempt to contact customers in advance
to give time to prepare.

 

We will use a multi-faceted effort to inform communities.

Automated Outreach Direct Outreach Coordination
PG&E will provide We will take additional Coordination will take place
automated outreach steps to reach customers with first responders and
through calls, texts and who are enrolled in our local officials.
emails. Medical Baseline program,

as needed.

r SHUT OFF / RESTORE

We know how much people rely on electric service and would only
temporarily turn off power for safety as a last resort.

 

We will take steps to keep you informed and get power restored as quickly as possible.

 

 

 

 

Inspections Updates Safely Restore Power
RBs PG&E crews will be in Customers will receive a Power will be restored as
the field conducting updates until power is soon as extreme weather
safety inspections and restored. conditions have passed
determining when power and safety inspections are

can be safely restored. complete.

PG&E has a plan to deal with the growing threat of extreme weather and wildfires. All
customers living in high fire-threat areas should also have a personal or family emergency
plan. Visit pge.com/wildfiresafety to learn more about how to prepare your home or business.

Following the 2017 wildfires, PG&E's Community Wildfire Safety Program implements
additional precautionary measures intended to further reduce future wildfire risk.
